Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20           PageID.1    Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 HANNAH MASON,                               )
                                             )
                                             )   Case No.
                     Plaintiff,              )
                                             )   COMPLAINT FOR
                                             )
       v.                                    )   VIOLATIONS OF THE
                                             )   FEDERAL SECURITIES LAWS
 TAUBMAN CENTERS, INC.,                      )
                                             )   JURY TRIAL DEMANDED
 MAYREE C. CLARK, MICHAEL J.                 )
 EMBLER, JANICE L. FIELDS,                   )
                                             )
 MICHELLE J. GOLDBERG, NANCY                 )
 KILLEFER, CIA BUCKLEY                       )
                                             )
 MARAKOVITS, ROBERT S.                       )
 TAUBMAN, RONALD W. TYSOE,                   )
                                             )
 and MYRON E. ULLMAN, III,                   )
                                             )
                     Defendants.             )
                                             )

      Plaintiff Hannah Mason (“Plaintiff”), upon information and belief, including

an examination and inquiry conducted by and through her counsel, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for her Complaint:

                 NATURE AND SUMMARY OF THE ACTION

      1.     This is an action brought by Plaintiff against Taubman Centers, Inc.

(“Taubman” or the “Company”) and the members of its Board of Directors (the

“Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§

78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9,
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.2   Page 2 of 23




17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to

which Taubman and The Taubman Realty Group Limited Partnership (the

“Taubman OP”) will be acquired by Simon Property Group, Inc. (“Simon”) through

its subsidiaries Simon Property Group, L.P. (the “Simon OP”), Silver Merger Sub 1,

LLC (“Merger Sub 1”), and Silver Merger Sub 2, LLC (“Merger Sub 2,” and

together with Simon, the Simon OP and Merger Sub 1, the “Simon Parties”) (the

“Proposed Transaction”).

      2.    On February 10, 2020, Taubman and Simon issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated

February 9, 2020 (the “Merger Agreement”). Under the terms of the Merger

Agreement, each Taubman stockholder will receive $52.50 per share in cash for

each share of Taubman common stock they own (the “Merger Consideration”). The

Proposed Transaction is valued at approximately $4.7 billion.

      3.    On April 28, 2020, Taubman filed a Preliminary Proxy Statement on

Schedule 14A (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that Taubman stockholders vote in favor of the Proposed Transaction,

omits or misrepresents material information concerning, among other things: (i) the

Company’s financial projections and the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the special

committee of the Board’s (“Special Committee”) financial advisor, Lazard Frères &




                                       -2-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20           PageID.3    Page 3 of 23




Co. LLC (“Lazard”); and (ii) the background of the Proposed Transaction.

Defendants authorized the issuance of the false and misleading Proxy Statement in

violation of Sections 14(a) and 20(a) of the Exchange Act.

      4.     In short, unless remedied, Taubman’s public stockholders will be

irreparably harmed because the Proxy Statement’s material misrepresentations and

omissions prevent them from making a sufficiently informed voting decision on the

Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the Proposed

Transaction unless and until such Exchange Act violations are cured.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each defendant

is either a corporation that is headquartered in, conducts business in, and maintains

operations within this District, or is an individual with sufficient minimum contacts

with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable




                                         -3-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20       PageID.4   Page 4 of 23




conduct took place, where most of the documents are electronically stored, and

where the evidence exists. Moreover, Taubman is incorporated and headquartered

in this District, and each of the Individual Defendants, as Company officers or

directors, has extensive contacts within this District.

                                   THE PARTIES

      8.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Taubman.

      9.     Defendant Taubman is a Michigan corporation with its principal

executive offices located at 200 East Long Lake Road, Suite 300, Bloomfield Hills,

Michigan 48304. Taubman is an S&P MidCap 400 Real Estate Investment Trust

(“REIT”) engaged in the ownership, management and/or leasing of 26 regional,

super-regional and outlet shopping centers in the U.S. and Asia.       Taubman’s

common stock trades on the New York Stock Exchange under the ticker symbol

“TCO.”

      10.    Defendant Mayree C. Clark (“Clark”) has been a director of the

Company since January 2018.

      11.    Defendant Michael J. Embler (“Embler”) has been a director of the

Company since January 2018.

      12.    Defendant Janice L. Fields (“Fields”) has been a director of the

Company since January 2019.




                                         -4-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.5   Page 5 of 23




      13.    Defendant Michelle J. Goldberg (“Goldberg”) has been a director of the

Company since May 2019.

      14.    Defendant Nancy Killefer (“Killefer”) has been a director of the

Company since December 2019.

      15.    Defendant Cia Buckley Marakovits (“Marakovits”) has been a director

of the Company since 2016.

      16.    Defendant Robert S. Taubman (“R. Taubman”) has served as Chairman

of the Board since December 2001, President and Chief Executive Officer (“CEO”)

of the Company since 1990, and a director of the Company since 1992.

      17.    Defendant Ronald W. Tysoe (“Tysoe”) has been a director of the

Company since 2007.

      18.    Defendant Myron E. Ullman, III (“Ullman”) serves as Lead Director

and has been a director of the Company since December 2016. Defendant Ullman

also previously served as a director from 2003 to 2004.

      19.    Defendants identified in paragraphs 10-18 are referred to herein as the

“Board” or the “Individual Defendants.”

                       OTHER RELEVANT ENTITIES

      20.    Taubman OP owns direct or indirect interests in all of Taubman’s real

estate properties.




                                       -5-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.6    Page 6 of 23




      21.    Simon is a Delaware corporation with its principal executive offices

located at 225 West Washington Street, Indianapolis, Indiana 46204. Simon is a

REIT engaged in the ownership of premier shopping, dining, entertainment and

mixed-use destinations and an S&P 100 company. It owns and maintains properties

across North America, Europe and Asia, and generates billions in annual sales.

Simon’s common stock trades on the New York Stock Exchange under the ticker

symbol “SPG.”

      22.    Simon OP is a Delaware limited partnership that is a majority-owned

subsidiary of Simon, owning all of Simon’s real estate properties and other assets.

      23.    Merger Sub 1 is a Delaware limited liability company and a wholly

owned subsidiary of the Simon OP.

      24.    Merger Sub 2 is a Delaware limited liability company and a wholly

owned subsidiary of Merger Sub 1.

                       SUBSTANTIVE ALLEGATIONS

Background of the Company

      25.    Incorporated in 1973, Taubman operates as a self-administered and

self-managed real estate investment trust. Taubman’s sole asset is an approximate

70% general partnership interest in the Taubman OP, which owns direct or indirect

interests in all of Taubman’s real estate properties. The Company owns, manages,

leases, acquires, disposes of, develops, and expands shopping centers and interests




                                        -6-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20            PageID.7    Page 7 of 23




therein. Taubman’s owned portfolio of operating centers as of December 31, 2019

consists of 24 urban and suburban shopping centers operating in 11 U.S. states,

Puerto Rico, South Korea, and China.            The Taubman Company LLC (the

“Manager”) provides certain management and administrative services for Taubman

and for Taubman’s U.S. properties.

        26.   The Company’s shopping centers are strategically located in major

metropolitan areas, many in communities that are among the most affluent in the

U.S. or Asia, including Denver, Detroit, Honolulu, Kansas City, Los Angeles,

Miami, Naples, Nashville, New York City, Orlando, Salt Lake City, San Francisco,

San Juan, Sarasota, Tampa, Washington, D.C., West Palm Beach, Hanam (South

Korea), Xi’an (China), and Zhengzhou (China). These properties range in size

between 238,000 and 1.7 million square feet of gross retail space and between

187,000 and 1.0 million square feet of gross retail space, excluding anchors, with an

average of 1.0 million and 0.5 million square feet, respectively. Taubman centers

are among the highest quality centers in the U.S. public regional mall industry as

measured by the Company’s high portfolio average of mall tenants’ sales per square

foot.

        27.   On February 10, 2020, Taubman announced its fourth quarter (“Q4”)

and full year 2019 financial results, including the following highlights: total portfolio

net operating income (“NOI”) growth at the Company’s beneficial interest,




                                          -7-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20          PageID.8   Page 8 of 23




excluding lease cancellation income, was up 3.9 percent for the year and up 4.6

percent for Q4; for the full year, comparable center NOI, excluding lease

cancellation income was up 0.2 percent, and was up 1.4 percent at the Company’s

share; Q4 comparable center NOI, excluding lease cancellation income was up 1.7

percent at the Company’s share; and industry-leading sales per square foot of $876,

up 3.1 percent for the quarter and average rent per square foot up 1.6 percent for the

year. Commenting on the Company’s results, defendant R. Taubman stated, “We

were pleased with our NOI growth in a year where we experienced elevated tenant

bankruptcies and unfavorable foreign currency exchange rates. . . . Our high-quality

portfolio of assets continues to grow, notwithstanding a volatile retail environment.”

      28.    Thereafter, on March 5, 2020, Taubman declared a regular quarterly

dividend of $0.675 per share of common stock, payable March 31, 2020 to

stockholders of record on March 16, 2020.

The Proposed Transaction

      29.    On January 28, 2020, Taubman and Simon issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

      INDIANAPOLIS and BLOOMFIELD HILLS, Mich., Feb. 10, 2020 --
      Simon Property Group, Inc. (NYSE: SPG) (“Simon”) and Taubman
      Centers, Inc. (NYSE: TCO) (“Taubman”) today announced that they
      have entered into a definitive agreement under which Simon will
      acquire an 80% ownership interest in The Taubman Realty Group
      Limited Partnership (“TRG”).       Simon, through its operating
      partnership, Simon Property Group, L.P., will acquire all of Taubman
      common stock for $52.50 per share in cash and the Taubman family



                                        -8-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20       PageID.9   Page 9 of 23




     will sell approximately one-third of its ownership interest at the
     transaction price and remain a 20% partner in TRG.

     TRG is engaged in the ownership, management and/or leasing of 26
     super-regional shopping centers in the U.S. and Asia. TRG’s
     ownership includes 24 high-quality retail assets (including 21 in the
     United States and 3 in Asia), consisting of approximately 25 million
     feet of gross leasable area, and will continue to be managed by its
     existing executive team, under the leadership of Taubman Chairman,
     President and Chief Executive Officer Robert S. Taubman, in
     partnership with Simon. The parties have agreed to work together to
     implement best practices to achieve operational efficiencies and will
     eliminate Taubman’s public company costs immediately following
     closing.

     The transaction has been unanimously recommended by a Special
     Committee of independent directors of Taubman and approved
     unanimously by the Boards of Directors of both companies. Simon
     expects to fund the total required cash consideration of approximately
     $3.6 billion with existing liquidity.

     Simon Chairman of the Board, Chief Executive Officer and President
     David Simon stated, “We are very pleased to announce this transaction,
     which will be immediately accretive to Simon's FFO. By joining
     together, we will enhance the ability of TRG to invest in innovative
     retail environments that create exciting shopping and entertainment
     experiences for consumers, immersive opportunities for retailers, and
     substantial new job prospects for local communities. I look forward to
     partnering with Bobby and the TRG executive team in this exciting new
     joint venture.”

                                      ***

     Robert S. Taubman, Chairman, President and Chief Executive Officer
     of Taubman, added, “Since Taubman Centers' founding 70 years ago,
     we have built a portfolio of high-quality assets and continuously
     adapted to the evolving retail landscape. I am proud of all that this
     company's talented employees have achieved and am thrilled to have
     the opportunity to join together with Simon through this joint venture.
     Over the last few years, David and I have developed an excellent



                                      -9-
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20         PageID.10   Page 10 of 23




      personal relationship and importantly, Simon shares our commitment
      to serving retailers, shoppers and the communities in which we operate.
      The Board and I are confident that Simon is the ideal partner to help us
      build on our progress.”

      Strategic and Financial Rationale

            • Simon to acquire an 80% interest in TRG, which owns a
              highly productive mall portfolio. The purchase price represents
              an underwritten capitalization rate of approximately 6.2%.

                                          ***

            • Immediate accretion for Simon shareholders. The transaction
              is expected to be at least 3% accretive to Simon's Funds From
              Operations (FFO) per share on an annualized basis, beginning
              immediately upon consummation of the transaction.

            • Develop innovative retail environments. The transaction will
              enhance TRG's ability to invest in innovative retail environments
              for retailers and consumers, deliver exciting shopping and
              entertainment experiences to consumers, and create new job
              prospects for local communities.

      Transaction Details

      Required approvals for the transaction include: (i) two-thirds of the
      outstanding Taubman voting stock and (ii) a majority of the outstanding
      Taubman voting stock not held by the Taubman family. The Taubman
      family, which represents approximately 29% of outstanding Taubman
      voting stock, has agreed to vote in favor of the transaction. The
      transaction is also subject to customary closing conditions and is
      expected to close in mid-2020.

      Taubman will be releasing its fourth quarter and full year 2019 earnings
      this morning in a separate press release.

Insiders’ Interests in the Proposed Transaction

      30.      Taubman insiders are the primary beneficiaries of the Proposed


                                         - 10 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20       PageID.11   Page 11 of 23




Transaction, not the Company’s public stockholders. The Board and the Company’s

executive officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of Taubman.

      31.    Notably, Taubman insiders stand to reap substantial financial benefits

for securing the deal with Simon. Pursuant to the Merger Agreement, all outstanding

options, restricted stock units (“RSUs”), performance-based stock units (“PSUs”),

deferred stock units (“DSU”), and dividend equivalent rights (“DERs”) will vest and

convert into the right to receive cash payments. The following tables summarize the

value of the Company options, RSUs, PSUs, DSUs, and DERs that Company

insiders stand to receive:




                                       - 11 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20      PageID.12    Page 12 of 23




      32.   Moreover, if they are terminated in connection with the Proposed

Transaction, Taubman’s named executive officers stand to receive substantial cash

severance payments in the form of golden parachute compensation as set forth in the

following tables:




The Proxy Statement Contains Material Misstatements or Omissions



                                      - 12 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20         PageID.13   Page 13 of 23




      33.    The defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to Taubman’s stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed decision whether to vote in favor of

the Proposed Transaction.

      34.    Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (i) the Company’s financial projections and the

data and inputs underlying the financial valuation analyses that support the fairness

opinion provided by the Special Committee’s financial advisor, Lazard; and (ii) the

background of the Proposed Transaction.

Material Omissions Concerning the Company’s Financial Projections and
Lazard’s Financial Analyses

      35.    The Proxy Statement omits material information regarding Company

management’s financial projections.

      36.    For example, the Proxy Statement sets forth:

      On December 20, 2019, the Special Committee held a meeting, which
      was attended by representatives of Taubman’s senior management,
      Kirkland, Lazard and Goldman. At the meeting, Taubman’s senior
      management reviewed with the Special Committee a set of preliminary
      financial projections that the Special Committee had instructed
      management to prepare in the context of evaluating a transaction with
      Simon, with management noting that such projections remained
      incomplete pending additional details that management was still
      preparing. The Special Committee reviewed with management the key



                                       - 13 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20         PageID.14    Page 14 of 23




      drivers and rationale behind the preliminary financial projections,
      including the shifting retail landscape, and views on the achievability
      of such projections. During an executive session of the Special
      Committee, the Special Committee concluded that it should receive and
      review the additional portions of such projections prior to making any
      final determination with respect to such projections.

Proxy Statement at 26-27. The Proxy Statement fails, however, to disclose the

preliminary financial projections, that the Special Committee instructed Taubman

management to prepare to evaluate a transaction with Simon, reviewed at the

December 20, 2019 Special Committee meeting. The Proxy Statement also fails to

disclose the additional portions of these projections that Taubman management was

still preparing and fails to quantify the effect the additional portions of the

projections had on the Company’s projections disclosed in the Proxy Statement and

utilized by Lazard for its financial analyses, compared to the preliminary financial

projections reviewed at the December 20, 2019 Special Committee meeting.

      37.    Additionally, with respect to management’s key assumptions

underlying the financial projections, the Proxy Statement fails to disclose: (i)

existing property growth at 2.0% for Tier I assets, 0.0% for Tier II assets, (2.0)% for

Tier III assets and 4.0% for Asian assets; (ii) tiered growth rates are before any

impact from center-specific development activity; (iii) capex run-rate of ~ $60-

70MM in maintenance capex starting in 2021E; (iv) project capex relates to currently

identified opportunities and renovations, and includes ~ $105MM related to

Anseong development; (v) no dividend growth assumed; (vi) secured mortgage debt



                                        - 14 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20          PageID.15    Page 15 of 23




assumed to roll at debt yields of ~ 10-15% depending on property, with interest rates

generally assumed at 5.0-5.5%; (vii) corporate debt refinanced at par with same fixed

interest rate / spread to LIBOR; (viii) assumed minimum cash balance of $50MM

starting in 2020E; Asia balance accrues through free cash flow generation; and (ix)

assumes Stamford sold at year end 2020E for 425MM at share, reflecting ~15% cap

rate and ~$27MM of X’ian proceeds to be received in Q1 2020.

      38.    Moreover, the Proxy Statement fails to disclose the following financial

metrics for the Company over the projection period: (i) GAAP comparable NOI; (ii)

funds available for distribution; (iii) funds available for distribution per share/unit;

(iv) net change in cash pre and post distribution; and (v) all line items underlying the

Company’s unlevered free cash flow, including (a) straight-line rent adjustments, (b)

straight-line of ground leases, (c) share-based compensation; and (d) net proceeds

from dispositions, less taxes, less capital expenditures.

      39.    The Proxy Statement also omits material information regarding

Lazard’s financial analyses supporting its fairness opinion.

      40.    The Proxy Statement describes Lazard’s fairness opinion and the

various valuation analyses it performed in support of its opinion. However, the

description of Lazard’s fairness opinion and analyses fails to include key inputs and

assumptions underlying these analyses. Without this information, as described

below, Taubman’s public stockholders are unable to fully understand these analyses




                                         - 15 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.16    Page 16 of 23




and, thus, are unable to determine what weight, if any, to place on Lazard’s fairness

opinion in determining whether to vote in favor of the Proposed Transaction.

      41.    With respect to Lazard’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) quantification of Taubman’s (a) net tangible other

assets and liabilities, (b) value of peripheral land, (c) outstanding principal amount

of share of consolidated secured debt, (d) outstanding principal amount of other

credit facilities and term loans, (e) outstanding principal amount due to the holders

of Taubman Series J Preferred Stock and Taubman Series K Preferred Stock, and (f)

cash and cash equivalents utilized in the analysis; (ii) the implied (a) perpetuity

growth rates, (b) 2023 funds from operation multiple, and (c) EBITDA multiple

resulting from the analysis; and (iii) quantification of the inputs and assumptions

underlying the discount rates ranging from 5.50% to 6.75%.

      42.    With respect to Lazard’s Comparable Companies Public Trading

Analysis, the Proxy Statement fails to disclose the individual multiples and financial

metrics for each of the companies analyzed by Lazard.

      43.    With respect to Lazard’s Precedent Transaction Valuation Analysis,

the Proxy Statement fails to disclose: (i) the financial metrics for each of the

transactions analyzed by Lazard; and (ii) the financial multiples and financial

metrics for the select additional reference REIT transaction observed by Lazard.




                                        - 16 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20         PageID.17    Page 17 of 23




      44.    With respect to Lazard’s Analyst Price Targets Analysis, the Proxy

Statement fails to disclose the identity of the analyst, each of the analyst’s price

targets and the date the price target was set.

      45.    With respect to Lazard’s Premiums Paid Analysis, the Proxy Statement

fails to disclose: (i) each of the select precedent U.S. REIT transactions analyzed by

Lazard; and (ii) the transaction premium to (a) unaffected price, (b) 1-day VWAP,

and (c) 20-day VWAP for each of the transactions.

      46.    Without such undisclosed information, Taubman stockholders cannot

evaluate for themselves whether the financial analyses performed by Lazard were

based on reliable inputs and assumptions or whether they were prepared with an eye

toward ensuring that a positive fairness opinion could be rendered in connection with

the Proposed Transaction. In other words, full disclosure of the omissions identified

above is required in order to ensure that stockholders can fully evaluate the extent to

which Lazard’s opinion and analyses should factor into their decision whether to

vote in favor of or against the Proposed Transaction.

      47.    The omission of this material information renders the statements in the

“Certain Unaudited Prospective Financial Information,” and “Opinion of Financial

Advisor to the Special Committee” sections of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction




                                         - 17 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.18   Page 18 of 23




      48.    The Proxy Statement omits material information concerning the

background process leading to the Proposed Transaction.

      49.    For example, the Proxy Statement sets forth that “[o]n January 12,

2020, Lazard provided Ms. Marakovits with preliminary financial analyses relating

to [Simon’s] January 9 Proposal, to assist Ms. Marakovits in her discussion with Mr.

R. Taubman and Mr. Simon scheduled for later that day.” See id. at 29. Yet, the

Proxy Statement fails to disclose Lazard’s preliminary financial analyses relating to

Simon’s January 9, proposal provided to defendant Marakovits.

      50.    The omission of this material information renders the statements in the

“Background of the Transactions” section of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

      51.    The Individual Defendants were aware of their duty to disclose the

above-referenced omitted information and acted negligently (if not deliberately) in

failing to include this information in the Proxy Statement. Absent disclosure of the

foregoing material information prior to the stockholder vote on the Proposed

Transaction, Plaintiff and the other stockholders of Taubman will be unable to make

an informed voting decision in connection with the Proposed Transaction and are

thus threatened with irreparable harm warranting the injunctive relief sought herein




                                       - 18 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20           PageID.19     Page 19 of 23




                              CLAIMS FOR RELIEF

                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder

      52.    Plaintiff repeats all previous allegations as if set forth in full.

      53.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      54.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the Company’s financial projections, the data and inputs

underlying the financial valuation analyses that support the fairness opinion

provided by Lazard, and the background of the Proposed Transaction.                 The

defendants were at least negligent in filing the Proxy Statement with these materially

false and misleading statements.




                                         - 19 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20             PageID.20     Page 20 of 23




      55.      The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      56.      By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      57.      Because of the false and misleading statements in the Proxy Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                        COUNT II

             Claims Against the Individual Defendants for Violations of
                        Section 20(a) of the Exchange Act

      58.      Plaintiff repeats all previous allegations as if set forth in full.

      59.      The Individual Defendants acted as controlling persons of Taubman

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their positions as officers and/or directors of Taubman, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Proxy Statement filed with the SEC, they had the power

to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.



                                           - 20 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20         PageID.21    Page 21 of 23




      60.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      61.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation of

each of the Individual Defendants to approve the Proposed Transaction. They were,

thus, directly involved in the making of the Proxy Statement.

      62.    In addition, as the Proxy Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy Statement purports to describe the

various issues and information that they reviewed and considered—descriptions the

Company directors had input into.

      63.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.




                                        - 21 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20        PageID.22    Page 22 of 23




      64.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section

14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as

alleged herein. By virtue of their positions as controlling persons, these defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of defendants’ conduct, Taubman’s stockholders will be irreparably harmed.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in her favor on behalf of Taubman, and against

defendants, as follows:

      A.     Preliminarily and permanently enjoining defendants and all persons

             acting in concert with them from proceeding with, consummating, or

             closing the Proposed Transaction and any vote on the Proposed

             Transaction, unless and until defendants disclose and disseminate the

             material information identified above to Taubman stockholders;

      B.     In the event defendants consummate the Proposed Transaction,

             rescinding it and setting it aside or awarding rescissory damages to

             Plaintiff;

      C.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the

             Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;




                                        - 22 -
Case 4:20-cv-11226-SDD-MJH ECF No. 1 filed 05/18/20            PageID.23      Page 23 of 23




      D.    Awarding Plaintiff the costs of this action, including reasonable

            allowance for Plaintiff’s attorneys’ and experts’ fees; and

      E.    Granting such other and further relief as this Court may deem just and

            proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

 Dated: May 18, 2020                                WEISSLAW LLP


                                              By /s/ Richard A. Acocelli
                                                 Richard A. Acocelli
                                                 1500 Broadway, 16th Floor
                                                 New York, New York 10036
                                                 Tel: (212) 682-3025
                                                 Fax: (212) 682-3010
                                                 Email: racocelli@weisslawllp.com

                                                    Attorneys for Plaintiff




                                           - 23 -
